UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------x
CHANDRASIRI G. MUDUN
KOTUWAGE, individually and in behalf
of all other persons similarly situated,

                      Plaintiff,                    MEMORANDUM AND ORDER
                                                    Case No. 15-CV-4374 (FB) (ST)
-against-

BILT PETROLEUM, INC.; NSS
PETROLEUM INC; AMRIK S.
DHILLON; and NIRMAL SINGH,
jointly and severally,

                       Defendants.
------------------------------------------------x
BLOCK, Senior District Judge:

       Magistrate Judge Tiscione issued a Report and Recommendation (“R&R”)

recommending that a judgment be entered in favor of plaintiff and against

defendant Amrik S. Dhillon in the amount of $5,732.64, representing $5,130 in

attorneys’ fees and $602.64 in costs. The R&R advised that objections were due

within fourteen days of service and warned that “[f]ailure to file timely objections

shall constitute a waiver of those objections both in the District Court and on later

appeal to the United States Court of Appeals.” R&R at 5.

       Plaintiff timely objected that the R&R omitted two hours of attorney time

spent preparing the motion for fees and costs. The Court reviews that aspect of

the R&R de novo. See 28 U.S.C. § 636(b)(1) (“A judge of the court shall make a

de novo determination of those portions of the report or specified proposed
findings or recommendations to which objection is made.”).1

      Plaintiff’s motion for fees and costs was supported by contemporaneous

time records. Magistrate Judge Tiscione sensibly computed fees based on those

records. In the affirmation accompanying the motion, however, plaintiff’s attorney

attested that he “also spent 2.0 hours today drafting this motion.” Affirmation of

Brandon D. Sherr (Mar. 5, 2018) ¶ 12. He explained that the time was not

included in the records because “the time sheet was completed prior to the

completion of the motion.” Objection at 1. At $300/hour, which Magistrate

Judge Tiscione found to be reasonable, the addition of two hours increases the

amount of fees by $600.

      The Court has reviewed the balance of the R&R for plain error. See Spence

v. Superintendent, Great Meadow Corr. Facility, 219 F.3d 162, 174 (2d Cir. 2000).

Finding none, the Court adopts it as modified. Therefore, the Clerk shall enter

judgment for $5,730 in attorneys’ fees and $602.64 in costs, for a total of

$6,332.64.

      SO ORDERED.


                                            /S/ Frederic Block_______________
                                            FREDERIC BLOCK
                                            Senior United States District Judge

      1
        The R&R was served on Dhillon at his last known address, but he has not
filed any objections.

                                        2
Brooklyn, New York
March 25, 2019




                     3
